Wade, C. J.
1. The question involved in the trial of this case in the lower court was as to the nature and character of the contract of employment between the plaintiff and the defendant, under and by virtue of which the account sued upon accrued. The trial judge properly submitted the issues involved for determination by the jury, and there is no merit in the exceptions to various portions of his charge, of in the assignments of error based upon his refusal of several written requests to charge.
2. The evidence sufficiently supported the verdict, and the court did not err in overruling the motion for a new trial. Judgment affirmed.